Citation Nr: 0403733	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  02-03 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from November 1942 to 
January 1946.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2000 rating 
determination by the New York, New York, Regional Office 
(RO), which denied service connection for post-traumatic 
stress disorder.

In a December 16, 2002 decision, the Board denied service 
connection for post-traumatic stress disorder.  In October 
2003, appellant subsequently filed a Motion for 
Reconsideration in connection with that December 16, 2002 
Board decision.  In a separate decision to be simultaneously 
dispatched, the Board will vacate that December 16, 2002 
Board decision, thereby rendering appellant's Motion for 
Reconsideration moot.  The case involving this appellate 
issue will remain assigned to the undersigned Board Member 
and will ultimately be dealt with on a de novo basis based 
upon the complete record, as though the December 16, 2002 
Board decision had never been rendered.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2003, appellant submitted to the Board certain May 
and November 2001 VA discharge instruction records and an 
October 2003 written statement by VA medical personnel.  Said 
evidence indicated that appellant had apparently received VA 
hospitalization during May and November 2001 and in October 
2002.  Said October 2003 written statement by VA medical 
personnel included a post-traumatic stress disorder 
diagnosis.  The evidentiary record does not currently include 
all available records pertaining to such VA hospitalizations, 
nor does it appear that the RO has had an opportunity to 
review the additional evidence received by the Board without 
waiver of RO jurisdiction.  

With respect to procedural matters, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002) became law.  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  This change in the law 
is generally considered to be applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  It does not appear 
that the RO has issued appellant a completely adequate VCAA 
letter on said appellate issue.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should send appellant adequate 
written notification as to the 
information and evidence necessary to 
substantiate the appellate issue 
involving service connection for post-
traumatic stress disorder, including 
which evidence is to be provided by the 
appellant, and which by VA.  The RO must 
review the claims folder and ensure that 
all VCAA notice obligations have been 
satisfied with respect to the appellate 
issue, in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); and the Veterans Claims 
Assistance Act of 2000.  

2.  The RO should contact appellant and 
request him to provide any relevant 
clinical records, not presently 
associated with the claims folder, in his 
possession, as well as the complete names 
and addresses of any physicians or 
medical facilities which have provided 
relevant treatment.  All available, 
actual clinical records (as distinguished 
from physicians' statements based upon 
recollections of previous treatment), to 
the extent such records are not presently 
associated with the claims folder, should 
be obtained from the specified health 
care providers.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.  Any records 
obtained should be associated with the 
claims folder.

3.  The RO should obtain additional, 
relevant VA treatment records and 
associate them with the claims folder.  
These include, but are not limited to, 
all available, relevant medical records 
from Albany, New York, VA Medical Center 
(including Stratton VA Medical Center and 
Clifton Park "CBOC"); and all 
available, relevant medical records 
pertaining to VA hospitalizations during 
May and November 2001 and in October 
2002.  

4.  The RO should request appellant to 
provide any relevant employment medical 
records (such as employment physical 
examination reports) that he may have in 
his possession, as well as the complete 
name and address of his former and/or 
present employers.  Any relevant 
employment medical records should be 
obtained.  These records should be 
associated with the claims folder.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any such employment medical 
records to the VA.

5.  The RO should arrange an examination 
by a board of tow (2) VA psychiatrists to 
determine the nature and etiology of any 
psychiatric disorder presently 
manifested.  The examiners should review 
the entire claims folder, examine the 
veteran, and express an opinion as to 
whether it is at least as likely as not 
(i.e., is there at least a 50 percent 
probability) as to:  (a) What is the 
approximate date of onset of any acquired 
psychiatric disorder that may be 
currently manifested and its etiology; 
(2) is a post-traumatic stress disorder 
currently manifested, and (3) if a post-
traumatic stress disorder is currently 
manifested, is it etiologically related 
to appellant's active service?  

The report of examination should contain 
a detailed social, industrial and 
military history, as well as clinical 
findings upon which the diagnosis is 
based, and provide a detailed rationale 
for the medical conclusions.  If 
medically indicated, a psychological 
examination, with appropriate testing, 
should be accomplished.  
In making this determination, the 
examiners should utilize the nomenclature 
regarding post-traumatic stress disorder 
set forth in the American Psychiatric 
Association Diagnostic and Statistical 
Manual of Mental Disorders, 4th edition 
(DSM-IV).  See 38 C.F.R. § 4.126 (2003).  
See also Cohen v. Brown, 10 Vet. App. 
128, 139-142 (1997).

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiners in their report(s).

6.  The RO should review any additional 
evidence submitted and readjudicate the 
appellate issue, under all appropriate 
statutory and regulatory provisions.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



